 

 

 

Picture 3 [alks20180331ex101b2ab8d001.jpg]

 

Exhibit 10.1

 

 

February 28, 2018

 

Dear Jim,

 

On behalf of Alkermes Inc., I am pleased to offer you the position of President
and Chief Operating Officer, reporting to Richard Pops, CEO. This is a full-time
exempt position located in Waltham, MA. While this position will be based
principally in Waltham, MA, you understand and acknowledge that you may be
required to travel from time to time for business purposes. In the event of any
conflict between this offer letter (“Offer Letter”) and your Employment
Agreement, dated as of March 2, 2018 (the “Employment Agreement”), this Offer
Letter shall control and govern the rights and obligations of the Company and
Executive. We acknowledge that you entered into your Employment Agreement prior
to your countersignature of this Offer Letter.

 

This letter, and its accompanying documents, confirms the terms of the offer.

 

 

 

 

Base Pay:

 

Your starting annual salary will be $675,000 subject to applicable taxes and
withholdings. You will be paid bi-weekly. 

 

 

 

Annual Bonus:

 

You will be eligible to participate in the 2018 Reporting Officer Performance
Pay Plan. Your annual Performance Pay target will be 75%. Your incentive
compensation with respect to the performance period in which your employment
commences shall not be prorated based on the date your employment with the
Company commences (“Commencement Date”). Your actual Performance Pay will be
based on individual and Company performance. You must be actively employed by
Alkermes on the date the bonus is paid to receive a Performance Pay bonus.

 

 

 

Sign-On Bonus:

 

You will receive a sign-on bonus of $1,000,000. This is a one-time payment that
is considered wages and is therefore subject to supplemental income tax rates.
Your sign-on bonus should be paid within thirty (30) days of your start date.

 

If you voluntarily separate your employment with Alkermes prior to the first
anniversary of your start date, you will be expected to return to Alkermes a
prorated amount of your sign-on bonus. The prorated amount shall be calculated
by multiplying 1/12th of your sign-on bonus amount ($1,000,000) by the total
number of uncompleted months of service in the one year period from your start
date.  Repayment of the prorated amount will be due to Alkermes within thirty
(30) days of your last day of employment with Alkermes.

 

 

 

Equity Participation:

 

After your Commencement Date, upon the approval by the Compensation Committee of
the Board of Directors of Alkermes plc, you will be granted a ten (10) year
stock option exercisable for 140,000 shares of Alkermes plc ordinary shares and
a grant of 25,000 Restricted Stock Units.  The Compensation Committee generally
meets once per month to approve grants for employees who began employment at the
company during the previous month. The stock option and restricted stock unit
grants will be subject to the terms and conditions of the applicable Alkermes
plc equity plan. The price of the option will be the closing price of the stock
on the date of grant. The stock option grant and the restricted stock unit grant
will each vest ratably over four (4) years on the anniversary of the grant date,
provided that you remain employed by an Alkermes plc affiliated Company. You
will receive notice of your equity award grant via Alkermes/Merrill Lynch’s
Benefits On-line system. Information regarding your equity grant including the
grant award certificate can also be found in the Alkermes/Merrill Lynch’s
Benefits On-line system and in the applicable Alkermes plc equity plan. In the
event you cease to be employed by an Alkermes plc affiliated Company, vesting of
the equity grants shall cease. We will provide you with a copy of the Alkermes
plc equity plan from which your equity grant was made for complete details.

 

 

 



--------------------------------------------------------------------------------

 

 

Picture 6 [alks20180331ex101b2ab8d001.jpg]

 

Relocation:

 

As part of this offer, you will be eligible for Alkermes’ relocation benefits,
outlined in the enclosed summary.  Upon accepting this offer of employment, and
upon your successful completion of all aspects of the Alkermes pre-employment
screening processes, your Human Resources representative will arrange for a
relocation counselor to begin your relocation process.  In the interim period,
do not contact or initiate any relocation related services including, but not
limited to, real estate agents, mortgage companies and household goods moving
services. Relocation services initiated outside of our relocation program may
not be covered and could therefore result in the forfeiture of certain benefits.
Additionally, should you voluntarily terminate your employment with Alkermes
within twelve (12) months from your effective start date, you acknowledge by
accepting this offer that you will be required to reimburse Alkermes all or part
of the expenses paid to you or on your behalf associated with your relocation,
as outlined in the Payback Agreement that you will be required to sign upon the
initiation of your relocation benefits.

 

 

 

Vacation:

 

In addition to location specific paid holidays, you are entitled to 4 weeks of
annual vacation. During this year, your vacation allotment will be prorated in
accordance with Alkermes’ policy.

 

 

 

Benefits:

 

You will also be eligible to participate in the Alkermes benefits program as
described in the accompanying Decision Guide. Medical, Dental, and Vision
coverage will begin on your start date. Complete details and enrollment
information will be included with your New Employee Welcome Packet.

 

 

 

Offer Contingencies:

 

This employment offer is contingent upon successful completion of all aspects of
the Alkermes pre-employment screening process. This process includes the
verification of information you will provide to us for a background check.

 

 

 

Background Verification Process:

 

This process will verify the information you have provided concerning your prior
employment and education. As Alkermes is concerned with the security of our
customers, employees, business partners and the general public, we will perform
a criminal history check to determine whether you have criminal convictions of
record and to verify your identity. For positions within our Finance department,
a credit check will also be performed.

 

 

 

Employment Eligibility Verification:

 

Please note that all persons in the United States are required to complete an
Employment Eligibility Verification Form on the first day of employment and
submit an original document or documents that establish identity and
employment eligibility within three (3) business days of employment.  For
your convenience,  we are enclosing Form I-9 for your review.  You will need to
complete Section 1 and present original document(s) of your choice as listed on
the reverse side of the form once you begin work.

 

Alkermes participates in the E-Verify program. E-Verify is a Social Security
Administration/Department of Homeland Security program which allows employers to
electronically verify each new employee’s work authorization using information
provided on  Form I-9.   The verification process will occur within three (3)
business days of employment.  If you would like further information regarding
E-Verify, please contact Alkermes Human Resources department.

 

 

 

Proprietary Information,

No Conflicts:

 

You agree to execute the Company’s standard Employee Agreement With Respect
to Inventions and Proprietary Information and Non-Solicitation and to be bound
by all of the provisions thereof. A copy is enclosed with this letter.  You
hereby represent that you are not presently bound by any employment agreement,
confidential or proprietary information agreement or similar agreement
with any current or previous employer that would impose any restriction on
your acceptance of this offer or that would interfere with your ability to
fulfill the responsibilities of your position with the Company.

 

 

 



--------------------------------------------------------------------------------

 

 

Picture 6 [alks20180331ex101b2ab8d001.jpg]

 

Legal Fees:

 

Alkermes will pay up to $7,500 in legal fees associated with the review of your
employment-related documents. Upon receipt of an invoice reasonably acceptable
to Alkermes detailing the legal services provided, Alkermes will pay your
attorney directly.

 

 

 

Board Membership

 

You may continue to serve on the board of directors of each of the Chicago
Botanic Gardens and the Chicago Museum of Science and Industry, and on the
advisory board of Castle Creek Pharmaceuticals, LLC. Your service on the board
of directors or advisory board or similar governing body of other non-profit and
for-profit organizations will be determined in accordance with the Company’s
standard review and approval procedures. In all cases, your service on boards of
directors, advisory boards and similar governing bodies may not, in the
aggregate, detract from your duties hereunder or create a business conflict.

 

 

 

Employment Period; Change in Control Payment:

 

This letter, and its accompanying documents, set out the complete terms of our
offer of employment but are not intended as, and should not be considered, a
contract of employment for a fixed period of time. If you accept this offer of
employment with the Company, you accept that your employment is at-will, which
means that you or Alkermes are free to end the employment relationship at any
time, with or without cause.

 

You will be entitled to a Change in Control payment, as defined in Section
6(b)(i)(C) of the Employment Agreement, equal to two (2) times the sum of (I)
Executive’s Base Salary (or Executive’s Base Salary in effect immediately prior
to the Change in Control, if higher) plus (II) Executive’s Average Incentive
Compensation. In addition, subject to your copayment of premium amounts at the
active employee’s rate, you will be entitled, under Section 6(b)(ii) of the
Employment Agreement, to continue to participate in our group health, dental and
vision program for twenty-four (24) months; provided, however, that the
continuation of health benefits under this Section shall reduce and count
against your rights under COBRA. The terms set forth in this paragraph shall
have the meaning ascribed to them in the Employment Agreement.

 

 

 

Integration:

 

This Offer Letter, the Deed of Indemnification dated as of March 5, 2018, the
Employment Agreement, and the Employee Agreement with respect to Inventions and
Proprietary Information and Nonsolicitation dated as of March 5, 2018, in each
case between the Company and Executive, constitute the entire agreement between
the parties with respect to the subject matter hereof and supersede all prior
agreements or understandings, including the Offer Letter dated January 31, 2018,
between the parties with respect to any related subject matter.

 

Jim, all of us here at Alkermes are very enthusiastic about the prospect of you
joining the Company and have the highest expectation of your future
contributions.

 

Best Regards,

 

C:\Users\greenson_shantale\Desktop\Images for Filings\Madeline Signature.jpg
[alks20180331ex101b2ab8d002.jpg]

 

Madeline Coffin

Senior Vice President, Human Resources

Alkermes Inc.

 

The foregoing is signed and accepted as of the date first above written by:

 

 

 

 

 

/s/ James Robinson

 

2/28/18

James R. Robinson

 

Date

 



--------------------------------------------------------------------------------